DETAILED ACTION
In Applicant’s Response filed 9/21/22, Applicant has amended claims 1 and 4-5; added new claims 7-10; amended the specification; and submitted replacement drawing sheets. Claim 2 has been cancelled. Currently, claims 1 and 3-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The amendments to the specification filed 9/21/22 have not been entered because the amendments fail to comply with 37 CFR 1.121.
 In particular, the amendments fail to include markings to identify changes which have been made to the specification. For example, paragraph [0011], as amended, refers to “FIG. 1A” and “FIG. 1B and 1C” which are new reference numerals that have been added to the specification but are not underlined. This is not a complete listing of all instances where there is no striking through of the language which has been removed or underlining of the language which has been added but merely examples of the types of issues present with the pending claims. 
37 CFR 1.121(b) stipulates that “[a]mendments to the specification…must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification…”,
An “…[a]mendment to delete, replace, or add a paragraph…must be made by submitting:
(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;
(ii) The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived;
(iii) The full text of any added paragraphs without any underlining; and
(iv) The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.”
An “[a]mendment by replacement section…may be made by submitting:
(i) A reference to the section heading along with an instruction, which unambiguously identifies the location, to delete that section of the specification and to replace such deleted section with a replacement section; and
(ii) A replacement section with markings to show all changes relative to the previous version of the section. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.”
In the present case, although a marked-up copy of replacement sections of the specification has been supplied, the sections include changes which have not been identified by markings (as discussed above). Therefore, the amendments to the specification fail to comply with 37 CFR 1.121 and have not been entered.

The disclosure is objected to because of various informalities which require appropriate correction. As discussed above, the lengthy specification has not been checked to determine the presence of all possible errors but review and revision is required to correct errors such as the following: on page 5 of the specification, the disclosure makes multiple references to what is shown in “Fig. 1” but this should be corrected to identify whether figure 1A, 1B or 1C is being referred to. On page 6 of the specification, the reference numeral “25” is used when there is no such numeral provided in the figures. On pages 17 and 20 of the specification, the disclosure makes multiple references to what is shown in “Fig. 2” but this should be corrected to identify whether figure 2A, 2B or 2C is being referred to. On pages 19 and 20 of the specification, the disclosure makes multiple references to what is shown in “Fig. 3” but this should be corrected to identify that fig 3A is being referred to. This is not a complete listing of all potential errors in the specification but just a few examples of the types of errors that are present and require revision. 

Drawings
The drawings were received on 9/21/22.  These drawings are acceptable. However, some objections to the drawings have been maintained as noted below and discussed in detail in the “Response to Amendments/Arguments” section of this action.
The drawings are objected to as failing to comply with 37 CFR 1.84(p) because they include written descriptions of the figures when only reference characters, sheet numbers and/or view numbers are permitted (see i.e. figs 2A, 2C, 4A, 7 and 15C). Appropriate revision is required. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8-10 are objected to because of the following informalities:  in claim 8 line 8: “extending a longitudinal direction” should be “extending along a longitudinal direction”; in claims 9 and 10: “the wale number” should be “a wale number”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 6-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hettich (US 2005/0177927).
With respect to claim 1, Hettich discloses a cylindrical bandage (stocking 10), comprising: a tubular knit (stocking 10 has a tubular configuration as shown in fig 3 and is formed from a knit material – para [0015; 0028]) and a gutter-shaped knit (hip portion 22; fig 1-3; has a “gutter” shape defined by cut out 24 as shown in fig 3) extending from a lengthwise first end of the tubular knit (hip portion 22 extends from the uppermost end of upper leg portion 18 as shown in figs 1-3), the gutter-shaped knit (22) having a smaller length in a circumferential direction than the first end of the tubular knit (as shown in fig 3 and described in para [0029] the hip portion 22 only covers 30-50% of the waist area above the thigh and thus has a smaller circumferential length than the upper leg portion 18 that covers the upper thigh), the gutter-shaped knit (22) wherein the knit has a gutter shape (as shown in fig 3) and a cut-out section with a horseshoe (cut out 24,24’ has a horseshoe shape as shown in fig 3). 
Hettich does not, however, explicitly disclose the gutter shaped knit varying in a wale number of stitches to create the gutter shape and cut-out section with a horseshoe.
This limitation, however, is being treated as a product by process limitation; that is, that the gutter shape and one cut-out section with a horseshoe was made by a varying the wale number of stitches. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Thus, even though Hettich is silent as to the specific process used to create the gutter shape and cut-out section in the knitted device, it appears that the product in Hettich would be the same or similar as that claimed; especially since both applicant's product and the prior art product are both gutter shaped knit structures having a gutter shape with one cut-out section with a horseshoe as discussed above. Therefore, for at least this reason, claim 1 is unpatentable over the prior art device of Hettich.
With respect to claim 4, Hettich discloses the invention as claimed (see rejection of claim 1) and also discloses that the tubular knit has a second end placed on a foot part (foot portion 12 is at a second end of the device opposite from portion 22 and is configured to be placed on the user’s foot as shown in fig 1) corresponding to metatarsal bones (the foot portion 12 is configured to correspond to the foot as shown in fig 1 and thus inherently corresponds to the metatarsal bones which are part of the foot). 
With respect to claim 6, Hettich discloses the invention as claimed (see rejection of claim 1) and also discloses that the gutter-shaped knit (22) is symmetrical about a center perpendicular line in an extended configuration of the gutter-shaped knit and the tubular knit (as shown in fig 3 the u-shape of portion 22 is symmetrical about a vertical center of the portion when the device is extended as shown in fig 3).
With respect to claim 7, Hettich discloses the invention as claimed (see rejection of claim 1) and also discloses that the gutter-shaped knit and tubular knit have a base structure formed of stitches of a base yarn wherein the base structure includes stitches of an elastic yarn (the knitted structure is formed of elastomeric and non-elastomeric yarns that are knit on a circular knitting machine (para [0017]).
With respect to claim 10, Hettich discloses a cylindrical bandage (stocking 10), comprising: a tubular knit (stocking 10 has a tubular configuration as shown in fig 3 and is formed from a knit material – para [0015; 0028]) configured to correspond to a femur, tibia, fibular bones, heel and a foot (as shown in figs 1-2 the knitted stocking is configured to cover the entire leg and foot) and a gutter-shaped knit (hip portion 22; fig 1-3; has a “gutter” shape defined by cut out 24 as shown in fig 3) extending from a lengthwise first end of the tubular knit (hip portion 22 extends from the uppermost end of upper leg portion 18 as shown in figs 1-3), the gutter-shaped knit (22) having a smaller length in a circumferential direction than the first end of the tubular knit (as shown in fig 3 and described in para [0029] the hip portion 22 only covers 30-50% of the waist area above the thigh and thus has a smaller circumferential length than the upper leg portion 18 that covers the upper thigh), the gutter-shaped knit (22) wherein the knit has a gutter shape (as shown in fig 3) and a cut-out section with a horseshoe (cut out 24,24’ has a horseshoe shape as shown in fig 3). 
Hettich does not, however, explicitly disclose the gutter shaped knit varying in a wale number of stitches to create the gutter shape and cut-out section with a horseshoe.
This limitation, however, is being treated as a product by process limitation; that is, that the gutter shape and one cut-out section with a horseshoe was made by a varying the wale number of stitches. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Thus, even though Hettich is silent as to the specific process used to create the gutter shape and cut-out section in the knitted device, it appears that the product in Hettich would be the same or similar as that claimed; especially since both applicant's product and the prior art product are both gutter shaped knit structures having a gutter shape with one cut-out section with a horseshoe as discussed above. Therefore, for at least this reason, claim 10 is unpatentable over the prior art device of Hettich.

Claim(s) 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Achtymichuk et al (US 2017/0342611).
With respect to claim 1, Achtymichuk discloses a cylindrical bandage (knitted sleeve having a tubular sleeve body – para [0026]), comprising:
a tubular knit (para [0026]); and
a gutter-shaped knit extending from a lengthwise first end of the tubular knit, the gutter-shaped knit (shoulder portion 60 of the knitted structure shown in fig 1A) having a smaller length in a circumferential direction than the first end of the tubular knit (as shown in fig 2, the shoulder portion has a smaller length i.e. at reference numeral 98 than the main body of the tubular sleeve), the gutter-shaped knit having a gutter shape (as best shown in fig 2) and a cut-out section with a horseshoe or V shape (the sleeve has a u-shaped cut out at the top of the shoulder portion i.e. at reference numeral 98 as shown in fig 2).
Achtymichuk does not, however, explicitly disclose the gutter shaped knit varying in a wale number of stitches to create the gutter shape and cut-out section with a horseshoe.
This limitation, however, is being treated as a product by process limitation; that is, that the gutter shape and one cut-out section with a horseshoe was made by a varying the wale number of stitches. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Thus, even though Achtymichuk is silent as to the specific process used to create the gutter shape and cut-out section in the knitted device, it appears that the product in Achtymichuk would be the same or similar as that claimed; especially since both applicant's product and the prior art product are both gutter shaped knit structures having a gutter shape with one cut-out section with a horseshoe as discussed above. Therefore, for at least this reason, claim 1 is unpatentable over the prior art device of Achtymichuk.
With respect to claim 5, Achtymichuk discloses the invention as claimed (see rejection of claim 1) and also discloses that the tubular knit has a second end (at numeral 22 in fig 2) placed on a hand part (as shown in fig 2) corresponding to metacarpal bones (the hand portion of the tubular sleeve is configured to correspond to the user’s hand as shown in fig 2 and thus inherently corresponds to the metacarpal bones which are part of the hand). 
With respect to claim 9, Achtymichuk discloses a cylindrical bandage (knitted sleeve having a tubular sleeve body – para [0026]), comprising:
a tubular knit (para [0026]) configured to correspond to a humerus bone, an elbow, a radius and an ulna (the knit sleeve is configured to correspond to a wearer’s arm – para [0024]); and a gutter-shaped knit extending from a lengthwise first end of the tubular knit, the gutter-shaped knit (shoulder portion 60 of the knitted structure shown in fig 1A) having a smaller length in a circumferential direction than the first end of the tubular knit (as shown in fig 2, the shoulder portion has a smaller length i.e. at reference numeral 98 than the main body of the tubular sleeve), the gutter-shaped knit having a gutter shape (as best shown in fig 2) and a cut-out section with a horseshoe or V shape (the sleeve has a u-shaped cut out at the top of the shoulder portion i.e. at reference numeral 98 as shown in fig 2).
Achtymichuk does not, however, explicitly disclose the gutter shaped knit varying in a wale number of stitches to create the gutter shape and cut-out section with a horseshoe.
This limitation, however, is being treated as a product by process limitation; that is, that the gutter shape and one cut-out section with a horseshoe was made by a varying the wale number of stitches. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Thus, even though Achtymichuk is silent as to the specific process used to create the gutter shape and cut-out section in the knitted device, it appears that the product in Achtymichuk would be the same or similar as that claimed; especially since both applicant's product and the prior art product are both gutter shaped knit structures having a gutter shape with one cut-out section with a horseshoe as discussed above. Therefore, for at least this reason, claim 9 is unpatentable over the prior art device of Achtymichuk.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hettich (US 2005/0177927) in view of Sasaki (US 2018/0353345).
With respect to claim 3, Hettich discloses the invention as claimed (see rejection of claim 1) but does not disclose that the gutter-shaped knit has a thickness in a range of 2 to 15 mm and the tubular knit has a thickness in a range of 2 to 15 mm. 
Sasaki, however, teaches a cylindrical knitted bandage wherein a thickness of the knit is within a range of 2-15mm (para [0034]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the gutter shaped knit and tubular knit portions of the device of Hettich having a thickness within the range of 2-15mm like the knitted structure of Sasaki since discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 8, Hettich discloses a cylindrical bandage (stocking 10), comprising: a tubular knit (stocking 10 has a tubular configuration as shown in fig 3 and is formed from a knit material – para [0015; 0028]) and a gutter-shaped knit (hip portion 22; fig 1-3; has a “gutter” shape defined by cut out 24 as shown in fig 3) extending from a lengthwise first end of the tubular knit (hip portion 22 extends from the uppermost end of upper leg portion 18 as shown in figs 1-3), the gutter-shaped knit (22) having a smaller length in a circumferential direction than the first end of the tubular knit (as shown in fig 3 and described in para [0029] the hip portion 22 only covers 30-50% of the waist area above the thigh and thus has a smaller circumferential length than the upper leg portion 18 that covers the upper thigh), the gutter-shaped knit (22) wherein the knit has a gutter shape (as shown in fig 3) and a cut-out section with a horseshoe (cut out 24,24’ has a horseshoe shape as shown in fig 3). 
Hettich does not, however, explicitly disclose that the tubular knit and the gutter shaped knit have inner protuberances and outer protuberances extending along a longitudinal direction of the bandage; and the inner protuberances and outer protuberances have one end on a symmetrical line of the bandage.
Sasaki, however, teaches a cylindrical knitted bandage that has inner protuberances (interior convex part 41; fig 9) and outer protuberances (exterior convex part 42; fig 9) extending along a longitudinal direction of the bandage wherein the inner protuberances and outer protuberances have one end on a symmetrical line of the bandage (as shown in figures 6-8; see para [0176-0178). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the tubular knit and the gutter shaped knit of Hettich having inner protuberances and outer protuberances extending along a longitudinal direction of the bandage wherein the inner protuberances and outer protuberances have one end on a symmetrical line of the bandage, as in Sasaki, in order to provide a massaging effect on the skin and enable muscles to relax (Sasaki para [0178]).  

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Achtymichuk et al (US 2017/0342611) in view of Sasaki (US 2018/0353345).
With respect to claim 8, Achtymichuk discloses a cylindrical bandage (knitted sleeve having a tubular sleeve body – para [0026]), comprising:
a tubular knit (para [0026]); and
a gutter-shaped knit extending from a lengthwise first end of the tubular knit, the gutter-shaped knit (shoulder portion 60 of the knitted structure shown in fig 1A) having a smaller length in a circumferential direction than the first end of the tubular knit (as shown in fig 2, the shoulder portion has a smaller length i.e. at reference numeral 98 than the main body of the tubular sleeve), the gutter-shaped knit having a gutter shape (as best shown in fig 2) and a cut-out section with a horseshoe or V shape (the sleeve has a u-shaped cut out at the top of the shoulder portion i.e. at reference numeral 98 as shown in fig 2).
Achtymichuk does not, however, explicitly disclose that the tubular knit and the gutter shaped knit have inner protuberances and outer protuberances extending along a longitudinal direction of the bandage; and the inner protuberances and outer protuberances have one end on a symmetrical line of the bandage.
Sasaki, however, teaches a cylindrical knitted bandage that has inner protuberances (interior convex part 41; fig 9) and outer protuberances (exterior convex part 42; fig 9) extending along a longitudinal direction of the bandage wherein the inner protuberances and outer protuberances have one end on a symmetrical line of the bandage (as shown in figures 6-8; see para [0176-0178). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the tubular knit and the gutter shaped knit of Achtymichuk having inner protuberances and outer protuberances extending along a longitudinal direction of the bandage wherein the inner protuberances and outer protuberances have one end on a symmetrical line of the bandage, as in Sasaki, in order to provide a massaging effect on the skin and enable muscles to relax (Sasaki para [0178]).  

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 9/21/22 have been fully considered as follows:
	Regarding the objections to the specification, Applicant’s amendments to the specification have been noted but have not been entered because they do not comply with 37 CFR 1.121 as discussed in detail above. Therefore, the objections to the specification have been maintained.
	Regarding the objections to the drawings, Applicant’s replacement drawing sheets have been received and are sufficient to overcome some of the objections which, accordingly, have been withdrawn. However, the objections based on the presence of written descriptions in the figures has been maintained.  The Office has noted Applicant’s arguments on pages 20-21 of the Response traversing the objections, but the Office respectfully disagrees with these arguments. Although it is true that 37 CFR 1.84(p) does not explicitly prohibit the use of words for identifying elements in the drawings, it does, however, only discuss the use of numbers, letters and reference characters for this purpose which indicates that these are the acceptable forms of such indicators (i.e. section 1.84(p) refers to numbers, letters and reference characters but makes no mention of using words/terms or written descriptions in the figures). Therefore, the Office maintains that the use of words/terms/written descriptions in the drawings instead of using numbers, letters or reference characters as outlined in 37 CFR 1.121(p) is improper. It is suggested that the written descriptions be incorporated into the specification and the elements that they relate to be identified with reference numerals, letters or characters in order to overcome this objection (i.e. with respect to figure 2A, “point a” could be assigned a reference numeral in the specification at paragraph [0041] where it is described and this numeral could replace the written description in figure 2A).  With respect to use of written descriptions as legends in figures 10B, 11 and 12F, however, the Office agrees with Applicant’s arguments that use of a legend is proper – therefore, the Office has withdrawn the objections to those figures.
	Regarding the claim rejections under 35 USC 101 and 35 USC 112, Applicant’s amendments to claims 1, 4 and 5 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 102/103, Applicant’s arguments on pages 22-24 have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sasaki (US 2018/0353345) teaches a cylindrical knitted bandage having “a variation in a circumference with a variation in the number of stitches of a stitch row on one circle (loop) of a wale side to correspond a variation in a section of a human body” (para [0019]). Nakajima et al (JP 2006/219805A) teaches a knitted structure which includes protrusions 46 (fig 7).
Additionally, the following prior art references are considered pertinent to applicant’s disclosure: US 6052824; US 2005/0165341; US 2004/0106887; US 6119274; US 9301553; US 5965223; US 2010/0107702.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786